Name: Commission Regulation (EEC) No 3347/82 of 14 December 1982 concerning the quantities of sheepmeat and goatmeat products which may be imported from Hungary during 1982 and 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 82 Official Journal of the European Communities No L 353/ 17 COMMISSION REGULATION (EEC) No 3347/82 of 14 December 1982 concerning the quantities of sheepmeat and goatmeat products which may be imported from Hungary during 1982 and 1983 tonnes of live animals, expressed as carcase weight bone in , to be deducted from the quantity for import during 1 983 ; whereas the market situation as regards the categories of animal which will be imported from Hungary during this period of the year is such that this application can be accepted ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), and in particular Article 1 (2) thereof, Whereas, under an Agreement concluded with the Community, Hungary has undertaken to restrict its exports of sheepmeat and goatmeat to the Community to an annual quantity of 10 050 tonnes of live animals, expressed as carcase weight bone in, and of 1 150 tonnes of fresh and chilled meat ; whereas the said Agreement also makes provision for the use in advance, during one year, of a limited proportion of the quantity agreed for the following year ; Whereas by Commission Regulation (EEC) No 3474/81 (t) the Community permitted the use by Hungary in advance in 1981 of 1 000 tonnes of live animals, expressed as carcase weight bone in , to be deducted from the quantity for import in 1982 ; Whereas Hungary has since asked the Community, to make provision for the import in 1982 of a further 300 The quantities of live sheep and goats other than pure-bred breeding animals within subheading 01.04 B of the Common Customs Tariff which may be imported from Hungary pursuant to the Agreement concluded with that country are hereby fixed at :  9 350 tonnes expressed as carcase weight bone in for 1982,  9 750 tonnes expressed as carcase weight bone in for 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 140, 20 . 5. 1982, p. 22. (3) OJ No L 275, 18 . 10 . 1980, p . 2. H OJ No L 349, 5. 12. 1981 , p . 10 .